Burch, J.
(dissenting) : The executions relied upon by the Keystone Iron-works Company to prevent dormancy conformed to the judgment and order of the court, and were valid writs. They were sufficient in every matter of form and of substance to constitute process lawfully enforceable, and they actually performed that office to the extent of appropriating property. This being true, the mere fact that the clerk did not embody in the execution other recitals not essential to their validity as writs could not impair their efficacy to prevent dormancy. Unimpeachable executions having issued, the judgment continued in force for the full statutory period.
The opinion of the majority continually refers to the “judgment against Watson” as if it were a separate and distinct thing, entirely disassociated from every other result of the litigation. The theory seems to be that, because the executions which were issued did not recite the fact that by the determination of the court Watson was obliged to pay, no execution was issued on the “judgment against Watson,” and, hence, that the “judgment against Watson” became dormant. The judgment against Watson, however, was the same judgment as that against the sugar company. The sugar company was principal and Watson was surety, and the judgment was as single as the debt. The fact that separate sentences, or clauses, or paragraphs, were employed to express the *70determination of the court, and the fact that special reference was made to the property of the principal debtor, did not make the judgment multifarious. It remained a unity. The language fixing the liability of Watson merely expressed that part of the conclusion of the court which related to him, but it did not form an isolated, independent judgment, separate and distinct from another judgment against the sugar company. When, therefore, the executions which were issued recited that, in an action described, the Keystone Iron-works Company obtained a judgment against the sugar company, they necessarily recited a judgment against Watson, and the issuing of such executions did affirm the validity of that judgment, did constitute a public claim that it remained in full force and unpaid, and did assert an intention to enforce its collection.
In the case of special executions the statute requires no more than that they shall conform to the judgment. If they do this, nobody interested in ascertaining the continuance of the judgment as a lien has any right to infer that any one obligated to pay has been released because additional recitals foreign to the immediate purpose of the writs are not incorporated. If a judgment run against a principal and surety, as in this case, the property of the principal must be exhausted before that of the surety can be assailed. If the judgment creditor undertakes to do this by valid executions appropriate to the purpose, there is no warrant whatever for inferring that sureties are released because the provisions of the judgment respecting them are not injected into the writs. Nor does it make any difference who causes execution to issue for the enforcement of a judgment, if it rightfully issue. The clerk of the court can keep a judgment alive by issuing executions for unpaid costs, on his own account.
*71A rule which allows the accidental clerical omission from an execution of a single name in a long list of judgment debtors to induce dormancy as to that person, while the judgment remains alive and enforceable against all others, simply sublimates technicality and adds a court-made complication to what should be a plain, simple process for obtaining the fruits of a judgment.
For these reasons I dissent from the first paragraph of the syllabus and the corresponding portions of the opinion.
Chief Justice Johnston and Mr. Justice Atkinson join me in this dissent.